Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Amendment filed 12/22/2020.
Claims 1-20 have been examined.

Response to Amendment
In the instant amendment, claims 1 and 15 have been amended.

Allowable Subject Matter
Related Prior Arts:
US 2009/0006593 to Cortes
[0028] In addition to the replication tables, each node of the overlay network 100 also has a designated set of nodes that act as caches for the node's information. As such, as with the replication table 117, the cache 118 is a cache for another node of the overlay network 100. The primary difference between a cache and a replication table is that a replication table has all the information of a content table whereas a cache only stores popular records (those that have been requested often) that have been requested. A single node of the overlay network 100 may not include both a cache and a replication table.
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record (Lau in view of Chen, Surtani and Cortes) does not disclose and/or fairly suggest at least claimed limitations “wherein the two-dimensional consistent hashing function depends on both a flow associated with the request for the object and the object itself.”
Claim 15 is allowed. The prior art of record (Lau in view of Chen, Surtani and Cortes) does not disclose and/or fairly suggest at least claimed limitations “wherein the two-dimensional consistent hashing function depends on both a flow associated with the request for the object and the object itself.” recited in such manners in independent claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0133537 to Lau et al. (hereafter “Lau”) in further view of US 2010/0179954 to Chen et al. (hereafter “Chen”) and US 2009/0063588 to Surtani et al. (hereafter “Surtani”).

As per claim 1, Lau discloses a method comprising:
receiving, at a dispatcher of a storage system, a request for an object from a client (FIGs. 1-3; paragraphs 0011, 0020 and 0023-0024: “When a client request for a data object is received by one of the servers 24 ("the receiving server")”);
identifying, by the dispatcher, candidate storage nodes of the storage system for serving the object to the client (FIGs. 2-3; paragraphs 0023, 0025, and 0028-0029: a cluster of server providing a common cache 34) by generating an ordered list of the candidate storage nodes (FIGs. 2-3; paragraphs 0029 and 0031: “If, on the other hand, the CLSP determines that the requested data object is cached in more than one of the servers 24 in the distributed server-side cache 34 (Step 250), then the server with the lowest loading will be chosen (Steps 260 and 270), assuming that the loading does not exceed the loading threshold.” [Wingdings font/0xE0] candidate servers arranged in order of lowest loading) using a consistent hashing function (FIGs. 2-3; paragraphs 0029 and 0031); and
facilitating distribution of the request for the object through one or more candidate storage nodes of the candidate storage nodes according to the ordered list of the candidate storage nodes for filling the request for the object (FIGs. 2-4; paragraphs 0028-0029), wherein the one or more candidate storage nodes are configured to facilitate the distribution of the request for the object by selectively filling the request for the object to the client using cache admission policies formed based on popularity characteristics of requested objects at the one or more candidate storage nodes (FIGs. 2-3; paragraphs 0023, 0025, and 0028-0029).
Lau discloses using a consistent hashing function (paragraphs 0012 and 0016), however, Lau does not explicitly disclose two-dimensional hashing function; and the one or more candidate storage nodes are configured to selectively replicate the object across at least a portion of the candidate storage nodes based on selectively filing the request for the object.
Chen further discloses two-dimensional hashing function (paragraphs 0105, 0149 and 0192).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Chen into Lau’s teaching because it would provide for the purpose of the quick mass data manipulation method based on two-dimension hash, used for telecom operation system, which requires massive database, quick response, stable and self-maintained (Chen, paragraph 0005).
Surtani further discloses the one or more candidate storage nodes (FIG. 6; paragraphs 0024, 0026, and 0059-0063: “obtaining data of a cache node in a tree-structured cluster. At 602, a query for data in the cache node of the tree-structured cluster is received. At 604, a determination of whether the data is stored in the queried cache node is made. At 606, other cache nodes in the cluster are inquired for the data. At 608, an instance of the data from a cache node storing the data is replicated to the queried cache node.” [Wingdings font/0xE0] cache nodes in a tree-structured cluster (one or more candidate nodes as claimed)) are configured to selectively replicate the object across at least a portion of the candidate storage nodes based on selectively filing the request for the object (FIG. 6; paragraphs 0024, 0026, and 0059-0063: “obtaining data of a cache node in a tree-structured cluster. At 602, a query for data in the cache node of the tree-structured cluster is received. At 604, a determination of whether the data is stored in the queried cache node is made. At 606, other cache nodes in the cluster are inquired for the data. At 608, an instance of the data from a cache node storing the data is replicated to the queried cache node.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Surtani into Lau’s teaching and Lau’s teaching because it would provide for the purpose of a query for data in the cache node of the tree-structured cluster is received. A determination of whether the data is stored in the queried cache node is made. Other cache nodes in the cluster are also inquired for the data. An instance of the data from a cache node storing the data is replicated to the queried cache node.  (Surtani, paragraph 0012).

As per claim 2, Lau discloses wherein the dispatcher is configured to facilitate the distribution of the request for the object by transmitting the request for the object to a first candidate storage node in the ordered list of the candidate storage nodes (FIGs. 2-3; paragraphs 0023, 0025, and 0028-0029).

As per claim 3, Lau discloses wherein the one or more candidate storage nodes are configured to selectively fill the request for the object by (FIGs. 2-3; paragraphs 0029 and 0031: “If, on the other hand, the CLSP determines that the requested data object is cached in more than one of the servers 24 in the distributed server-side cache 34 (Step 250), then the server with the lowest loading will be chosen (Steps 260 and 270), assuming that the loading does not exceed the loading threshold.” [Wingdings font/0xE0] candidate servers arranged in order of lowest loading):
determining, at a candidate storage node of the one or more candidate storage nodes (FIGs. 2-3; paragraphs 0029 and 0031: “If, on the other hand, the CLSP determines that the requested data object is cached in more than one of the servers 24 in the distributed server-side cache 34 (Step 250), then the server with the lowest loading will be chosen (Steps 260 and 270), assuming that the loading does not exceed the loading threshold.” [Wingdings font/0xE0] candidate servers arranged in order of lowest loading), whether to accept the request for the object using a cache admission policy of the candidate storage node formed based on popularity characteristics of the requested objects, including popularity characteristics of the requested object, at the candidate storage node (FIGs. 2-3; paragraphs 0023, 0025, and 0028-0029);
identifying whether the object is in local storage at the candidate storage node in response to accepting the request for the object at the candidate storage node (FIGs. 2-3; paragraphs 0023, 0025, and 0028-0029); and
serving the object to the client from the local storage at the candidate storage node if it is identified that the object is in the local storage (FIGs. 2-3; paragraphs 0023, 0025, and 0028-0029).

As per claim 4, Lau discloses retrieving, by the candidate storage node, the object from a source storage node if the request for the object is accepted by the candidate storage node and it is identified that the object is absent from the local storage at the candidate storage node (FIGs. 2-3; paragraphs 0023, 0025, and 0028-0029); and
copying the object into the local storage at the candidate storage node to replicate the object at the candidate storage node (FIGs. 2-3; paragraphs 0023, 0025, and 0028-0029).

As per claim 8, Lau discloses wherein the cache admission policies are maintained on a per candidate storage node basis at each of the candidate storage nodes based on popularity characteristics of the requested objects at each of the candidate storage nodes (FIGs. 2-3; paragraphs 0023, 0025, and 0028-0029).

As per claim 9, Lau discloses wherein the popularity characteristics of the requested objects at each of the candidate storage nodes includes a number of times requests for each of the requested objects are received at each of the candidate storage nodes (paragraphs 0034, 0036-0037 and 0040-0041).

As per claim 20, Lau discloses a non-transitory computer-readable storage medium having stored therein instructions which, when executed by a processor (paragraph 0020), cause the processor to perform operations comprising:
receiving, at a dispatcher of a storage system, a request for an object from a client (FIGs. 1-3; paragraphs 0011, 0020 and 0023-0024: “When a client request for a data object is received by one of the servers 24 ("the receiving server")”); 
identifying, by the dispatcher, candidate storage nodes of the storage system for serving the object to the client (FIGs. 2-3; paragraphs 0023, 0025, and 0028-0029: a cluster of server providing a common cache 34) by generating an ordered list of the candidate storage nodes (FIGs. 2-3; paragraphs 0029 and 0031: “If, on the other hand, the CLSP determines that the requested data object is cached in more than one of the servers 24 in the distributed server-side cache 34 (Step 250), then the server with the lowest loading will be chosen (Steps 260 and 270), assuming that the loading does not exceed the loading threshold.” [Wingdings font/0xE0] candidate servers arranged in order of lowest loading) using a consistent hashing function (FIGs. 2-3; paragraphs 0029 and 0031); and
facilitating distribution of the request for the object through one or more candidate storage nodes of the candidate storage nodes according to the ordered list of the candidate storage nodes for filling the request for the object (FIGs. 2-4; paragraphs 0028-0029), wherein the dispatcher is configured to facilitate the distribution of the request for the object by transmitting the request for the object to a first candidate storage node in the ordered list of the candidate storage nodes (FIGs. 2-3; paragraphs 0029 and 0031: “If, on the other hand, the CLSP determines that the requested data object is cached in more than one of the servers 24 in the distributed server-side cache 34 (Step 250), then the server with the lowest loading will be chosen (Steps 260 and 270), assuming that the loading does not exceed the loading threshold.” [Wingdings font/0xE0] candidate servers arranged in order of lowest loading) and the one or more candidate storage nodes are configured to facilitate the distribution of the request for the object by selectively filling the request for the object to the client using cache admission policies formed based on popularity characteristics of requested objects at the one or more candidate storage nodes (FIGs. 2-3; paragraphs 0023, 0025, and 0028-0029).
Lau discloses using a consistent hashing function (paragraphs 0012 and 0016), however, Lau does not explicitly disclose two-dimensional hashing function.
Chen further discloses two-dimensional hashing function (paragraphs 0105, 0149 and 0192).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Chen into Lau’s teaching because it would provide for the purpose of the quick mass data manipulation method based on two-dimension hash, used for telecom operation system, which requires massive database, quick response, stable and self-maintained (Chen, paragraph 0005).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lau to Chen and Surtani, as applied to claim 3, and further in view of US 2002/0198961 to Krishnamurthy et al. (hereafter “Krishnamurthy”)

As per claim 5, Lau does not explicitly disclose updating the cache admission policy at the candidate storage node based on whether the candidate storage node accepts the request for the object.
Krishnamurthy further discloses updating the cache admission policy at the candidate storage node based on whether the candidate storage node accepts the request for the object (paragraph 0014).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Krishnamurthy into Lau’s teaching, Chen’s teaching and Surtani’s teaching because it would provide for the purpose of  request is received from the client to serve content through the connection. The manner in which the content is to be delivered is altered, in accordance with the classification of the client, and the content is delivered in the altered manner (Krishnamurthy, paragraph 0013).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lau to Chen and Surtani, as applied to claim 3, and further in view of US 2008/0219281 to Akin et al. (hereafter “Akin”)

As per claim 6, Lau discloses forwarding, by the candidate storage node, the request for the object to another candidate storage node of the one or more candidate storage nodes (FIGs. 2-3; paragraphs 0023, 0025, and 0028-0029) if the candidate storage node rejects the request for the object (FIGs. 2-3; paragraphs 0023, 0025, and 0028-0029), wherein the another candidate storage node is configured to determine whether to accept the request for the object using a cache admission policy of the another candidate storage node formed based on popularity characteristics of the requested objects (FIGs. 2-3; paragraphs 0023, 0025, and 0028-0029), including popularity characteristics of the requested object, at the another candidate storage node (FIGs. 2-3; paragraphs 0023, 0025, and 0028-0029).
Lau discloses forwarding, by the candidate storage node, the request for the object to another candidate storage node of the one or more candidate storage nodes (FIGs. 2-3; paragraphs 0023, 0025, and 0028-0029), however, Lau does not explicitly disclose sequentially forwarding, by the candidate storage node, the request for the object to another candidate storage node.
Akin further discloses sequentially forwarding, by the candidate storage node, the request for the object to another candidate storage node (paragraph 0079).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Akin into Lau’s teaching, Chen’s teaching and Surtani’s teaching because it would provide for the purpose of The aggregation device 101 can forward a sequence of data download requests for different objects according to an algorithm that attempts to, inter alia, evenly distribute load across the communication links 41, 42. (Akin, paragraph 0079).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lau to Chen and Surtani, as applied to claim 3, and further in view of US 2015/0052242 to Itou.

As per claim 7, Lau does not explicitly disclose wherein the another candidate storage node is a next candidate storage node in relation to the candidate storage node in the ordered list of the candidate storage nodes.
Itou further discloses wherein the another candidate storage node is a next candidate storage node in relation to the candidate storage node in the ordered list of the candidate storage nodes (paragraph 0052).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Itou into Lau’s teaching, Chen’s teaching and Surtani’s teaching because it would provide for the purpose of selecting the next server in the server list as a candidate collector server (Itou, paragraph 0232).

Response to Arguments
Applicants’ arguments have been considered but are moot in view of the new ground(s) of rejection.  Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. 
In the non-final action (dated 09/25/2020), the Examiner stated “Claim 20 is allowed. The prior art of record (Lau in view of Chen) does not disclose and/or fairly suggest at least claimed limitations “wherein the two-dimensional consistent hashing function depends on both a flow associated with the request for the object and the object itself.” recited in such manners in independent claim 20.”. However, it was a typo, it was meant to be claim 15 because claim 15 had the feature “wherein the two-dimensional consistent hashing function depends on both a flow associated with the request for the object and the object itself.” According, claim 15 was allowable. Since claim 20 did not have the feature ““wherein the two-dimensional consistent hashing function depends on both a flow associated with the request for the object and the object itself.”, claim 20 was rejected in the non-final action dated 09/25/2020 (please refer to pages 8-9 of the non-final action dated 09/25/2020)
 
Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday and the second Friday of the bi-week from 7:30AM to 5:00PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300. 
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193